Exhibit 10.2
PREMIER EXHIBITIONS, INC.
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT GRANT NOTICE
(Amended and Restated 2007 Restricted Stock Plan)
Premier Exhibitions, Inc. (the “Company”), pursuant to its Amended and Restated
2007 Restricted Stock Plan (the “Plan”), hereby grants to the non-employee
director listed below (the “Participant”), the number of units (the “Units”) set
forth below (the “Award”). The Award is subject to the terms and conditions of
this Restricted Stock Unit Grant Notice (this “Notice”) and the Plan, which is
attached hereto as Exhibit A and incorporated herein by reference. Any
capitalized term used but not otherwise defined herein shall have the meaning
ascribed to such term in the Plan.

     
Participant:
  [                                           ]
 
   
Number of Units awarded:
  [                                          ]
 
   
Date of grant:
  April 23, 2009
 
   
Vesting schedule:
  The Units shall vest in full on the earlier of (i) January 1, 2010, or (ii) a
Change in Control (each, a “Vesting Date”), provided that the Participant
continuously serves on the Board from the date of grant until the Vesting Date.
Notwithstanding the above, the Units shall immediately vest on a pro-rata basis
(proportionally to the number of days that the Participant served on the
Company’s Board during the 2009 calendar year) upon the Participant’s
resignation or other termination from the Board prior to the Vesting Date. Any
Units that do not vest shall be forfeited.
 
   
Payment:
  Once vested, the Units shall be paid to the Participant, in the form of one
Share per vested Unit, within 20 days after becoming vested.

By signing below, the Participant acknowledges that he shall bear the risk of
loss with respect to the Shares underlying the Units. The Participant further
acknowledges receipt of, and understands and agrees to the terms and conditions
of, this Notice and the Plan. As of the date of grant of the Units, the
Participant accepts this Award and acknowledges that this Notice and the Plan
set forth the entire understanding between the Participant and the Company
regarding the Award and supersede all prior oral and written agreements relating
thereto. This Notice can be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
document.

                          PREMIER EXHIBITIONS, INC.       Participant: [
                                                         ]    
 
                        By:
 
 
   
 
 
   
 
  Name: 
 
 
                
 
  Title:
 
 
       Date: 
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMIER EXHIBITIONS, INC.
Amended and Restated
2007 Restricted Stock Plan

 